 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarty Gutmacher, Inc. and Carmine Bianco. Case2-CA- 1 848926 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 30 June 1982 Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief to the GeneralCounsel's exceptions and brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Member Hunter agrees with the result here for the reasons stated inhis dissent in Professional Porter & Window Cleaning Co., 263 NLRB 136(1982).a Member Jenkins does not join the majority in finding that deferral tothe arbitral award is appropriate. Although the arbitrator had the statuto-ry issues of this matter before him, it does not appear that he fully con-sidered them in reaching his decision that Bianco was discharged forcause and not because of his protected concerted activities. However,Member Jenkins agrees that the complaint should be dismissed in its en-tirety because, on the merits, the evidence reveals that the General Coun-sel failed to establish a prima facie case that Bianco was discharged fordiscriminatory reasons. In his view, Bianco's statements of 16 November1981 concerning his layoff as well as his threats with respect to the Re-spondent's president were personal in nature and unrelated to his shopsteward responsibilities.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Basedon an unfair labor practice charge filed on December 12,1981, by an individual, Carmine Bianco, a complaintissued on January 28, 1982, against Marty Gutmacher,Inc. (herein called Respondent). The complaint allegesthat Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (herein calledthe Act), by having discharged Carmine Bianco from its267 NLRB No. 87employ on December 14, 1981, because of his activitieson behalf of Amalgamated Ladies Garment CuttersUnion, Local 10, International Ladies' Garment Work-ers' Union, AFL-CIO (herein called the Union).Respondent filed an answer to the complaint whichplaced in issue the alleged unlawful reason for Bianco'sdischarge and which asserted as a separate defense thatthe complaint should be dismissed on the ground that theBoard should defer to an arbitration award which upheldRespondent's right to discharge Bianco. The GeneralCounsel contends that the arbitrator, in issuing thataward, did not consider the issue set out in the complaintin the instant case; i.e., the alleged violation of Section8(a)(1) and (3) of the Act. In the alternative, the GeneralCounsel contends that deferral to the award is not war-ranted on the ground that the award is not consonantwith the policies of the Act.Respondent, in its answer to the complaint, set out asadditional separate defenses, various factual assertions tosupport the nondiscriminatory reason it has proferred forits discharge. In essence, Respondent asserts that Biancowas guilty of insubordinate behavior on November 16,1981, and that that incident, when taken in context withprior arbitration awards adverse to him and with hisoverall unsatisfactory work history, was a lawful basisfor his discharge.The hearing was held before me on April 12 and 13,1982, in New York, New York.Upon the entire record in this case, including my ob-servation of the demeanor of the witnesses, and after dueconsideration of the briefs filed by the General Counseland by Respondent, I make the following:FINDINGS OF FACTI. JURISDICTION AND THE UNION'S STATUSBased on the pleadings and the stipulations received atthe hearing, I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Union is a labor orga-nization as defined in Section 2(5) of the Act.II. THE ALLEGED UNFAIR I.ABOR PRACTICEA. BackgroundRespondent manufactures ladies sportswear in NewYork, New York. It has been a member of the NationalAssociation of Blouse Manufacturers, Inc. (herein calledthe Association), which negotiates and administers col-lective-bargaining agreements on behalf of its employer-members. The Association and the Union have been par-ties to successive collective-bargaining agreements, eachof which has named an individual as the impartial chair-man to hear and decide disputes thereunder. The currentcontract covers, inter alia, the approximately six cuttersemployed by Respondent.The Charging Party in this case, Bianco, began work-ing for Respondent in early 1974 as a cutter. He has beena member of the Union for about 20 years. He had beendischarged in September 1975 by Respondent. After ahearing thereon before the impartial chairman as then528 MARTY GUTMACHER. INC.named in the applicable contract, an award issued findingthat the reasons given by Respondent for Bianco's dis-charge then "were substantially correct but that the pen-alty of discharge was too severe." Bianco's reinstatementwithout backpay was ordered and he was placed on pro-bation; the terms therefor were that there was to be nodrinking of alcohol at work, no racetrack sheets broughtto work, that Bianco is not to engage in outside businessduring working hours and that he must not be insubordi-nate. Bianco was then reinstated.In mid-1976 Bianco was again discharged, that time onthe ground that he had cut goods improperly. Anotherarbitration hearing was held. On August 23, 1976, thethen impartial chairman issued his award thereon whichrecited that Bianco had been discharged for cause, inview of the prior award and on the facts presented at thehearing in that proceeding. That award, however, fur-ther noted that Respondent had "consented to give[Bianco] another chance." On that basis, Bianco wasagain reinstated without backpay "with the further un-derstanding that additional disciplinary difficulties in thefuture will subject him to summary dismissal."On November 29, 1977, Respondent's production man-ager wrote to the Association to notify it that Biancohad been discharged that day for having caused "a dis-turbance." His letter related that Bianco "was boisterousin asserting that he was entitled to backpay as work wasbeing given to [Respondent's] regular contractors," asBianco had said "he would complain to the Union andget this place," as Bianco had made allegations of unfairtreatment and underhanded dealings, as Bianco hadstated "he would go to the Human Rights Commission"and as "he proceeded with slanderous and defamatorystatements about [Respondent] and its production manag-er." The Union's representative and Bianco met with Re-spondent's officials on December 1, 1977. Bianco was re-instated that day after having signed the following state-ment:I, Carmine Bianco, affirm that the following is atrue statement of the facts:Marty Gutmacher Inc. forgives Mr. CarmineBianco for being disturbingly insubordinate to theirproduction manager, Mr. Alan Baruch on Tuesday,November 29, 1977. Mr. Carmine Bianco is herebyre-instated as an employee of Marty GutmacherInc.Mr. Carmine Bianco is signing this statement ofhis own free will and against the advice of his busi-ness agent, Mr. Edward Pastel.The next 3 years passed without incident insofar asBianco's work history was concerned. In late 1980 and inthe spring of 1981, Respondent received several lettersfrom outside firms which complained of poor workman-ship. In July 1981, Respondent's president, Martin Gut-macher, and Dick Leone, a representative of the Union,walked through Respondent's cutting shop. Gutmachertold the cutters that he was getting too many complaintsabout the cutting. Gutmacher also said to Leone that hewanted to "bring [Bianco] up on charges for taking timeoff." Bianco told Leone that he took time off as he had itcoming to him as a vacation. According to Bianco, Gut-macher then told him that he should keep "his noseclean." Bianco testified that he told Gutmacher that hewould get no trouble from him (Bianco) as long as he,Gutmacher, "stick[s] to the contract." According toBianco, Gutmacher responded, "Fuck you and the con-tract." Gutmacher denies making any such remark. Icredit Gutmacher's denial as there is no firm evidence ofany contract violations by Respondent then or griev-ances thereon' and as Leone was not offered as a wit-ness to corroborate Bianco's version.On July 28, 1981, Gutmacher wrote the Association'smanager to arrange to schedule a hearing before the im-partial chairman as early as possible. In that letter he alsowrote that he was complaining about Bianco as "a con-stant disruptive factor in the cutting room as well as acostly influence due to his continued mistakes .... [andthat Respondent] can no longer condone his poor work-manship and belligerent attitude." The Association'smanager then requested the impartial chairman issue anotice of hearing. On August 3, 1981, a notice issuedscheduling a hearing for August 12, 1981, in the matterof "the discharge of Bianco." It appears that Bianco hadnot been in fact discharged but that Respondent wasseeking an award to authorize it to discharge Bianco.There was no hearing held on August 12, 1981. A credi-bility issue was raised as to why no hearing was held.The General Counsel contends that the case that hadbeen scheduled to be heard on August 12, 1981, by theimpartial chairman was settled informally and thus re-solved. Respondent asserts that the merits of that casewere in fact heard by the impartial chairman in Decem-ber 1981, in conjunction with later events. The GeneralCounsel's witness respecting that credibility issue was theUnion's attorney who testified simply that in earlyAugust 1981 he received a message from the office ofthe impartial chairman that the August 12 hearing wascanceled as the case had been settled. The Association'smanager testified that the impartial chairman held the ad-journed hearing on December 3, 1981. The award whichissued after the December 3, 1981, hearing recites that itwas held "[p]ursuant to a letter dated November 18,1981"; the award makes no reference to the letter of July28, 1981, discussed above or to any transmittal of thatletter to the impartial chairman by the Association'smanager, also as related above. I credit the account ofthe Union's attorney and thus find that the matterswhich gave rise to Respondent's seeking to dischargeBianco in late July 1981 were resolved amicably beforethe August 12, 1981, hearing scheduled by the impartialchairman and those matters were not litgated or consid-ered at the December 3, 1981, hearing.Note that, in a subsequent arbitration award, the one discussed indetail in this case, the impartial chairman observed that "Bianco is re-garded as a troublemaker because he made persistent inquiries and objec-tions to [Respondent's] operations." That observation appears to refer tomatters that occurred after September 1, 1981, when Bianco became shopsteward.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Discharge of BiancoThe General Counsel contends that Bianco was dis-charged on December 14, 1981, in violation of Section8(a)(1) and (3) of the Act because he had protested Re-spondent's laying him and all the other cutters off at atime when the Union was taking Respondent to arbitra-tion for alleged improper subcontracting of unit work.Respondent asserts that it discharged Bianco lawfully asit acted after the impartial chairman held a hearing andruled that Respondent may discharge Bianco for cause.On September 1, 1981, Bianco became shop steward ofthe cutters in Respondent's employ. His duties as stew-ard were to act as a conduit between the unit employeesand the Union's delegates; a steward is not authorized tonegotiate directly with Respondent's officials.In late October or early November 1981 (all dateshereafter are for 1981 unless specified otherwise), theUnion sought arbitration on a claim by it that Respond-ent was violating the collective-bargaining agreement bysubcontracting unit work. Bianco, as the cutters' shopsteward, met with the Union's attorney in early Novem-ber to discuss that matter.On November 16, Respondent's production manager,Arthur Friedman. held a meeting of the six cutters em-ployed by Respondent and informed them that, becauseof business conditions, they were being laid off as of theend of that day and for a period of about 3 weeks. Allthe cutters returned to their respective tables withoutcomment.Bianco testified that, as Friedman was leaving, he(Bianco) leaned across his table, and told Friedman that"Marty has some balls laying the men off before a holi-day." The reference to "Marty" was to Respondent'spresident; the event occurred just before ThanksgivingDay.Friedman testified that shortly after he made the layoffannouncement on November 16 and after the cutters re-turned to their tables, Bianco approached him and said,"You know Marty's got some fucking nerve, laying meoff at this time. ..if he thinks that he's going to jeopard-ize my livelihood because he's got all kinds of fuckingmoney and he can sit around and do whatever the hellhe likes, he's not going to be able to do it because I gotfacts and records and I'll make sure that I create a hardtime for him. Friedman testified that he then told Biancohe was "threatening Marty" and that he would reportthat to Respondent's president. According to Friedman,Bianco then told him to go back and tell Marty becausehe, Bianco, has "all the records to prove it."I credit Friedman's account over Bianco's as it wascorroborated in substance by Respondent's other wit-nesses and, more significantly, by Bianco's testimonygiven before the impartial chairman as recounted by theUnion's attorney in that case, when he testified beforeme.2Most significantly, Friedman's account was creditedby the impartial chairman, as discussed in detail below.2 He testified that Bianco testified before the impartial chairman thathe, Bianco, had told Friedman that he could not layoff the cutters whilecontracting out work and that he, Bianco, "will pursue this."Friedman reported the incident to Respondent's presi-dent when he returned to the office later on the after-noon of November 16. Respondent's president, MartinGutmacher, immediately telephoned the Association'smanager and instructed him to start proceedings to haveBianco dismissed. In turn, the Association's managerwrote to the impartial chairman on November 17 for ahearing "to discuss the proposed discharge of Mr.Bianco" and he observed in that letter that Bianco "inthe most recent of his many outbursts ...created a dis-turbance, harrassed his supervisors and made directthreats in regard to Mr. Gutmacher."Bianco was discharged on December 14 as authorizedby the December 7 arbitration award discussed below.C. The Arbitration ProceedingA hearing had been scheduled for November 18 on theUnion's claim that Respondent had improperly subcon-tracted cutting work. On November 17 the impartialchairman adjourned that hearing to November 24. OnNovember 19, he issued a Notice of Hearing in theBianco discharge matter, to be held on December 3. OnNovember 24, he met with the parties on the subcon-tracting grievance and it was agreed that, on December3, he would hear the subcontracting case right after theBianco case concluded that day.The Union's attorney testified before me as to theevents at the arbitration hearing on December 3, con-cerning Bianco's discharge. His account was uncontro-verted and I accept it. It is summarized as follows. Notranscript was made of the arbitration hearing. The hear-ing lasted about an hour. Counsel for Respondent made adetailed opening presentation to the impartial chairman.Copies of the prior awards, discussed earlier herein, weregiven to the impartial chairman together with customercomplaint letters, received solely "for background." Re-spondent then called Friedman as a witness who testifiedthat Bianco told him after the layoff announcement onNovember 16 that he had records to show that Respond-ent has no right "to do this," a reference to the layoffannouncement. Friedman further stated at the arbitrationhearing that "Bianco created an underlying currentamong the cutters against [Respondent]" and that Bianco"brings up incorrect charges against [Respondent] as aform of harrassment."The next witness at the arbitration hearing was thecutter foreman who testified then that, after the layoffannouncement was made on November 6, Bianco ap-proached Friedman. He further testified then that "Bian-co's protest was to the effect that he can't get away withthis with all his fucking money, there's no way he canget away with this, I'll fix him." The cutter foreman alsotold the impartial chairman that Bianco was a "shit-stir-rer" who "gets involved with things in the firm that arenone of his business."The last witness called by Respondent in the arbitra-tion hearing was its president, Martin Gutmacher, whowas asked in a general way why Bianco was discharged.Gutmacher spent the next 5 or 10 minutes responding by"essentially setting forth [Respondent's] defense in con-nection with the subcontracting arbitration matter which530 MARTY GUTMACHER, INC.was scheduled to be heard later that day." On cross-ex-amination at the arbitration case, Gutmacher answered inthe affirmative when asked that, notwithstanding anyother problem he may have had with Bianco, "the com-plaints about subcontracting are the straw that broke thecamel's back and that's why we're here on this dischargecase." At that point, Respondent's counsel objected tothe Impartial Chairman that that was not what Gut-macher meant. Thereupon, Gutmacher stated to the im-partial chairman that that was not what he meant.At the conclusion of Respondent's case before the im-partial chairman on December 3, the Union's attorney"indicated that it was the [Union's] position that therewas no just cause for discharge ...[and] that [Bianco's]activities were solely that of a shop chairperson ...[who has] a legal right [under Federal law] to protestlayoffs." Bianco then testified that he protested the lay-offs on November 16 by saying to Friedman in sub-stance, "You can't lay us off, you're contracting at thesame time and it's a violation." Bianco also said in sub-stance that he will pursue this.On December 7, the impartial chairman issued theaward as to Bianco's case.3It is set out below:Pursuant to a letter dated November 18, 1981from the National Association of Blouse Manufac-turers, Inc., of which the Employer is a member, ahearing was held in the above matter on due andsufficient notice in accordance with the provisionsfor arbitration in the collective bargaining agree-ment between the Union and the Association.In this proceeding, the Employer seeks a determi-nation that it is entitled to discharge for cause itsemployee, Carmine Bianco.Bianco, a cutter employed for about seven years,has had an eventful career with the Employer. Hewas first discharged on September 16, 1975 and re-instated without backpay and on probation by anAward issued by my predecessor once removed.The terms of the probation indicate that the Impar-tial Chairman found that Bianco had engaged inseveral types of serious misconduct.He was again discharged in 1976. My immediatepredecessor found the discharge to be for goodcause. However, in his Award, dated August 23,1976, issued with the consent of the Employer, hedirected that Bianco be reinstated without backpay"with the understanding that further disciplinarydifficulties will subject him to summary dismissal."Despite the latter Award, the Employer "for-gave" Bianco "for being disturbingly insubordinateto their [sic] production manager" [this quotation isan excerpt from a statement signed by Bianco] andreinstated him as an employee on December 1,1977.There is no record of any further disciplinaryproblems concerning Bianco. However, in the pastyear, the Employer has received several complaintsfrom its contractors concerning the quality of cut-3 He also issued a separate award as to the subcontracting case, heardalso on December 3 The award in that case was for the most part inRespondent's favor.ting on certain lots, apparently done by Bianco. [Al-though the Union was notified of these complaints,there was no protest by either the Union or Biancothat he was not at fault.] The incident which preci-pitated the discharge occurred on or about Novem-ber 16, 1981. The production manager told the as-sembled cutters that they would be laid off for twoor three weeks because of a lack of work. After theother cutters had dispersed from this meeting,Bianco protested the layoff. According to the pro-duction manager, Bianco, who was the Union shopsteward, [it appears that Bianco was acting on hisown behalf and not as Shop Steward. None of theother cutters voiced objections to the layoff] statedvehemently and profanely that he would not acceptthe layoff and threatened to cause problems for theEmployer.This testimony was substantially confirmed bythe cutting room manager who testified that Bian-co's threats included the words "I'll fix him."Bianco admits to voicing a protest concerning thelayoff and to making an aspersive comment aboutthe principal of the Employer. He denies havingmade any threats.I credit the testimony of the Employer's wit-nesses in this regard.Although the Employer is obviously anxious toterminate Bianco's employment for reasons unrelat-ed to the events of November 16, 1981, (Bianco isregarded as a troublemaker because he made per-sistent inquiries and objections to the Employer'soperations. It is not clear whether in doing so,Bianco overstepped or abused his authority as aShop Steward.), I conclude that such events war-rant discharge.It is clear that once again Bianco's actions havetaken him beyond the bounds of propriety. As anisolated incident, it may not appear to be a severebreach of discipline. However, given his past histo-ry and multiple opportunities for reform and warn-ings as to the consequences of future misconduct, Icannot conclude that there is reasonable possibilityof a satisfactory employment relationship in thefuture.AWARDThe Employer, MARTY GUTMACHER, INC.,may discharge its employee, Carmine Bianco, forcause.In the hearing held before me, the testimony was clearthat the use of expletives is not uncommon in Respond-ent's cutting room.D. AnalysisThe Board has held that the desirable objective of en-couraging the voluntary settlement of labor disputes willbest be served by its deferral to an arbitration awardwhere the proceedings appear to have been fair and reg-ular, all parties had agreed to be bound, and the decisionof the arbitration panel is not clearly repugnant to the531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes and policies of the Act.4That does not meanthat the Board would necessarily decide the unfair laborpractice issue as the arbitration panel did.5The Boardhas also held that it will no longer honor the results ofan arbitration proceeding under Spielberg unless theunfair labor practices issue before the Board was bothpresented to and considered by the arbitrator.6The General Counsel concedes that, in the instantcase, the proceedings before the impartial chairman onDecember 3 were fair and regular, that the Union pre-sented to him the unfair labor practice issue raised nowin the instant case, and that all parties had agreed to bebound by the award. The General Counsel asserts that Ishould not defer to the award either on the ground thatthe award indicates that the impartial chairman did notconsider the unfair labor practice issue or on the groundthat his award is clearly repugnant to the purposes andpolicies of the Act.Respecting the first contention, the General Counselnotes that the impartial chairman, in his award, has madeno clear reference to the unfair labor practice issue de-spite the fact that the Union's counsel had unequivocallyasserted, as Bianco's principal defense, that Bianco wasprotected by Federal law when he spoke to Friedman onNovember 16. A reading of the award shows that theimpartial chairman declined to make express findings re-specting the unfair labor practice issue. In that regard,the award refers in only an oblique manner to the ques-tion as to whether Bianco's actions were concerted ac-tions protected under the Act. Thus, the award does notset forth a finding that those actions were or were not soprotected but it simply notes that "[i]t appears thatBianco was acting on his own behalf and not as ShopSteward" and again that "[i]t is not clear" whetherBianco was acting as Shop Steward when he made "per-sistent inquiries and objections to [Respondent's] oper-ations." The award by its terms appears to decide themerits of Bianco's case on a contractual principle-whether a harmonious employment relationship can rea-sonably be expected to exist were Bianco not discharged.The Board decisions do not appear to set out a uniformapproach as to whether or not an arbitrator must articu-late a rationale which clearly indicates that the statutorycriteria were evaluated. In one case, the Board set asidean arbitration award because the arbitrator never consid-ered the unfair labor practice issue inasmuch as "he didnot apply any statutory measure to his analysis in thatregard."7More recently, however, the Board has askeditself whether an arbitrator must actually discuss theunfair labor practice or is it sufficient that he or she con-sidered all of the evidence relevant to the unfair laborpractice in determining whether a discharge was lawfulunder a contract.8It answered that question by thenSpielberg Mfg. Co., 112 NLRB 1080 (1955).5Ibid.I Suburban Motor Freight, 247 NLRB 146 (1980) See also RaytheonCo., 140 NLRB 833 (1963), enforcement denied 326 F.2d 471 (Ist Cir.1964).7 Ad Art, Inc., 238 NLRB 1124, 1132 (1978) enfd. 645 F.2d 669 (9thCir. 1981). In affirming, the court stated that the arbitrator's decisionmust specifically deal with the statutory issue. To the same effect, seeClara Barton Terrace Convalescent Center, 225 NL RB 1028 (1976).8 Atlantic Steel Co., 245 NLRB 814 (1979).saying that "(a) review of the decisions shows that, whileit may be preferable for the arbitrator to pass on theunfair labor practice directly, the Board has generallynot required that he or she do so. Rather, it is necessaryonly that the arbitrator has considered all of the evi-dence relevant to the unfair labor practice in reachinghis or her conclusion." On those premises and as the un-controverted testimony given before me by the attorneywho represented Bianco at the arbitration shows, the im-partial chairman had heard all the relevant evidence onthe unfair labor practice issue and, further, as he dis-cussed the relevant considerations in his award, I findthat the impartial chairman considered the unfair laborpractice matter.9I turn now to the General Counsel's al-ternate contention-that I should not defer to the awardissued on December 7 as it is, in the General Counsel'sview, repugnant to the purposes and policies of the Act.Very recently, the Board has said that, in resolving thatissue, the test to be applied is not whether the Boardwould have reached the same result but whether theaward is palpably wrong as a matter of law. 0In a casewhich very closely paralleled the events of November 16in the instant case, the Board declined to defer to an ar-bitrator's ruling upholding an employee's discharge. I Itwould thus appear that Bianco's comments on November16 were clearly protected by the Act and that, as Re-spondent's president had conceded at one point in the ar-bitration hearing that the subcontracting complaints werein effect the straw that broke the camel's back, the im-partial chairman was obliged to find that Bianco wasbeing deprived of his statutory rights.'2 Even the verycomment by Bianco on November 16 appears to beclearly protected, notwithstanding his use of expletivesor the fact that he did not consult with the other cuttersbefore making his comment.a I note however that theBoard has considered another case which, in good part,was based on facts similar to those in the instant case andin which the Board deferred to the arbitration award up-holding the alleged discriminatee's discharge.'4A care-ful reading of that case indicates that it strongly supportsmajor aspects of the award issued on December 7 by theimpartial chairman in the instant case. The employee inthe cited case, like Bianco, had a poor work history andI See also Kansas City Star Co., 236 NLRB 866 (1978). Further, in BayShipbuilding Corp, 251 NLRB 809, 810 (1980), the Board held that "allthat is necessary for deferral" is that the arbitrator make "factual findingsin the course of resolving the contractual issue, which resolve the unfairlabor practice issue."'o G & H Products, 261 NLRB 298 (1982); International Harvester, 138NLRB 923, 929 (1962).l i Hawaiian Hauling Service, 219 NLRB 765 (1975). In Ad Art, supra,an employee's persistent challenges of management's views were heldprotected and his discharge was thereby held to be violative of the ActSee also Clara Barton Terrace, supra.i4 It, of course, cannot be said that Bianco's actions on November 16were of such a character as to render him untit for further service. Inthat regard, see Prescott Industrial Products, 206 NLRB 51 (1971). Theimpartial chairman stated in his award that the November 16 incidentwhen isolated may not appear to be a severe breach of discipline.'I The remark obviously arose out of his employment situation and itis clear that the Union's grievance on the subcontracting matter was setfor arbitration 2 days later was a matter of common concern among em-ployees. Cf. Country Club ofLittle Rock, 260 NLRB 1112 (1981). See alsoAjax Paving Industries, 261 NLRB 695 (1981).4 Atlantic Steel Co.., upra.532 MARTY GUTMACHER. INC.had used expletives in questioning a foreman about theuse of seniority in assigning overtime. The Board heldthat it was appropriate to defer to an arbitration awardupholding that employee's discharge as based on hisentire disciplinary record, including the use of obsceni-ties about his supervisor. On the basis of that Board de-termination, there is simply no way I could find that theimpartial chairman's award of December 7 was "palpa-bly wrong as a matter of law." Conclusive effect must begiven to it. 15CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.i5 The Board's power to so delegate its decisional functions is not de-rived from any provision therefor in the Act; presumably it lies in theamorphous body of the Federal Common labor law2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. It will effectuate the purposes of the Act to giveconclusive effect to the December 7, 1981, award issuedby the impartial chairman.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 6The complaint is dismissed.in In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.533